Mr. Justice Wole,
dissenting.
Section 1803 of the Civil Code is the principal source of our jurisprudence with regard to negligence. Orta v. P. R. Ry. Light & Power Co., 36 P.R.R. 668; Carbon v. Mir, 36 P.R.R. 728. In our development of the quasi-contractual obligation defined in that section we have accepted the application of the American doctrine of the contributory negligence on the part of a plaintiff which if proved would defeat the action. This has been recently outlined by this Court in the case of Miranda v. P. R. Ry. Light & Power Co., 42 P.R.R. 694. Of course when one is applying the doctrine of last clear chance both negligence and contributory negligence must pre-exist. The opinion of the District Court of Huma-cao convinces me that it was following the jurisprudence of this Court that applies the doctrine of contributory negligence.
The court found that the defendant had been negligent in accordance with the case of Domínguez v. P. R. Ry. Light & Power Co., 19 P.R.R. 1034, in not keeping either gates, chains, or a watchman at the railroad crossing. Then the court proceeded to examine the conduct of the plaintiff. The judge assumed what we have considered as a fixed rule, that as the plaintiff knew the road and that a train could emerge at any time, he was bound to stop, look, and listen. The plaintiff does not question his obligation to do so; in fact, he insisted that he did stop, look, and listen, but heard and saw nothing. With this duty in view, the District Court of Humacao came to the conclusion that the plaintiff had been guilty of contributory negligence. The judge did not say so in exactly these words and indeed did not mention the words “contributory negligence” at all, but he did what was the strongest evidence of such a finding: he rendered judgment for the defendant despite the fact that he had come to the conclusion *692that the defendant had been negligent. Snch a judgment necessarily involved the fact that the plaintiff had been guilty of contributory negligence.
Even though a court is bound to make findings or write an opinion to cover the facts, if in the opinion or findings of fact the court fails to make a particular statement that perhaps should have been made, anything in the record, especially in the evidence, that would justify the judgment of the court must be applied in favor of the judgment. Breeze v. Brooks, 97 Cal. 72, 31 Pac. 742, 22 L.R.A. 256; Perkins v. West Coast Lumber Co., 129 Cal. 427; Paine v. San Bernardino etc. Co., 143 Cal. 654, 77 Pac. 659; Nevills v. Moore Min. Co., 135 Cal. 561, 67 Pac. 1054; 4 C. J. 778 et seq., note 83. Every intendment is in favor of the judgment of a court of record until the contrary clearly appears. Stoddard v. Fox, 15 Idaho 704, 99 Pac. 122; 4 C. J. 76, sec. 2739 et seq.; Municipality of Caguas v. West India Oil Co., decided June 24, 1932, ante, p. 669. The court, however, made, in my opinion, every specific finding that was necessary. It is true that it did so in alternative form, but nevertheless it was a complete‘finding. If a judge is doubtful as to a particular fact, namely, whether a plaintiff did or did not stop, but whether he stopped or not he was guilty of contributory negligence, no special determination of the court need be required. A court on weighing the evidence has certain rules to guide it. If a plaintiff fails to make out a case, judgment goes to the defendant. If a plaintiff makes out a prima facie case and the defendant introduces evidence which puts the proof of the plaintiff in conflict, the court is bound to resolve that conflict, still throwing the burden of proof on the plaintiff. When a defendant relies on the doctrine of contributory negligence, the burden of proving such contributory negligence falls upon him, as we have laid down the law. In this case it is conceded that the plaintiff was under a duty to *693stop, look, and listen. The court said, or in effect said, that either the plaintiff did not stop,-look, and listen, or that if he had stopped, looked, and listened, he was hound to have heard or seen the approaching train. The court said:
“If we accept the theory of the defendant that its employees on approaching the crossing sounded a whistle and rang a bell, it is clear and evident that the plaintiff was negligent in trying to cross, supposing he knew that the train was approaching; if on the contrary we assume that the plaintiff stopped his automobile, looked, and tried to listen, it seems to us inexplicable how during the silence of the night, given the situation of the track in connection with the road and the nearness of the train, that he and his companion took no account, from the noise of the locomotive, that the train was near and that it was a lack of prudence on his part to try to cross the track in these moments, inasmuch as a careful person, as the law and the jurisprudence require, would have waited to satisfy himself in a certain and definite manner that the train was about to go over the crossing which he was trying to use at the same moment. ’ ’
The court necessarily meant that if the plaintiff did stop and did not see or hear the train, it was because he was not really using his faculties and hence was negligent. The alternative adopted hy the court was a form of syllogism known in the books of logic as a dilemma. When a reasoner relies on a dilemma to reach a fixed conclusion of negligence he does not have to specify which horn of the dilemma he grasps, as the conclusion follows in either event. Other courts have arrived at similar conclusions hy the same processes of reasoning.
In Almodóvar v. Acosta, 43 P.R.R. 191, the District. Court of San Juan made use of an alternative reasoning in favor of a plaintiff, and we held that it was unnecessary for the court to make a more specific finding.- If this reasoning could be applied in favor of a plaintiff, similarly it must be applied in favor of a defendant, especially when in either case the question involved was one of negligence in the particular party concerned.
*694From my own reading of the evidence I should arrive at the conclusion that the plaintiff did not stop, because it seems to me impossible that if he had stopped the accident would have occurred.